MANDATE

THE STATE OF TEXAS

TO THE 224TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on October 7, 2015, the cause upon appeal to
revise or reverse your judgment between

Caroline Buswell, Appellant

V.

The GWSPI Company LLC as Successor in Interest to Wilmington Trust, NA, Trustee of the Jeffrey P.
Blanchard 2013 Family Trust, Appellee

No. 04-15-00398-CV and Tr. Ct. No. 2015-CI-06197

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the order of the trial
court is REVERSED, and all claims in the underlying cause against the
appellant, Caroline Buswell, are DISMISSED. It is ORDERED that appellant,
Caroline Buswell, recover her costs of this appeal from appellee, The GWSPI
Company LLC as Successor in Interest to Wilmington Trust, NA, Trustee of
the Jeffrey P. Blanchard 2013 Family Trust.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on December 16, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-15-00398-CV

                                            Caroline Buswell

                                                      v.

  The GWSPI Company LLC as Successor in Interest to Wilmington Trust, NA, Trustee of the
                       Jeffrey P. Blanchard 2013 Family Trust

        (NO. 2015-CI-06197 IN 224TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES         PAID            BY
MOTION FEE                         $10.00    E-PAID          LANCE CLACK
REPORTER'S RECORD                   $0.00    UNKNOWN
CLERK'S RECORD                     $82.00    PAID            LANCE V CLACK
MOTION FEE                         $10.00    E-PAID          LANCE CLACK
STATEWIDE EFILING FEE              $20.00    E-PAID          KATHY GRANT
FILING                            $100.00    E-PAID          KATHY GRANT
SUPREME COURT CHAPTER 51
FEE                                $50.00    E-PAID          KATHY GRANT
INDIGENT                           $25.00    E-PAID          KATHY GRANT


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this December 16, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853